Citation Nr: 1737174	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for service-connected right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Veteran filed a Notice of Disagreement (NOD) in March 2011 and a Statement of the Case (SOC) was issued in August 2012. The Veteran filed his Substantive Appeal via a VA Form 9 in September 2012. Thus, the Veteran perfected a timely appeal of the issues.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing. A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss. He contends that his current hearing loss is due to his exposure to loud noise from artillery and mortar fire while serving in combat in Vietnam.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Veteran had in-service audiological evaluations in October 1968 and November 1970 at which time auditory thresholds were recorded. It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, whichever is more beneficial to the Veteran. 

The Veteran's service treatment records show that on his enlistment examination in October 1968, the audiological evaluation revealed pure tone thresholds, in decibels, (ISO or ANSI units after conversion are in parentheses) as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15(30)
0(10) 
10(20)
35(45)
35(40)

The Veteran's November 1970 separation examination revealed pure tone thresholds, in decibels, (ISO or ANSI units after conversion are in parentheses) as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
0(15)
0(10)
0(10)
-
20(25)

The Veteran underwent a private audiological examination in February 2010. The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
10
60
70
80

The audiologist noted that the Veteran had no past ear pathology or familial history of hearing loss. Video otoscopic examination revealed clear canals and visible eardrums. The examiner noted that the Veteran had moderate sensori-neural high frequency hearing loss bilaterally. Discrimination of spoken words appeared to be good in the right ear and fair in the left ear. The audiologist opined that the Veteran's hearing loss was likely initiated in military service. 

The Veteran underwent a VA examination in October 2010. The Veteran's Maryland CNC Word List speech recognition score was 88 percent in the left ear. The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
55
70
75

The examiner noted that at the Veteran's induction, hearing was within normal limits bilaterally. At separation, hearing was within normal limits for the left ear. The examiner opined that the Veteran's military noise exposure did not have an effect on his left ear as evidenced by hearing within normal limits at separation.

The Veteran underwent a VA examination in February 2016. The Veteran's Maryland CNC Word List speech recognition score was 78 percent in the left ear. The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
20
65
75
80

The examiner opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was caused by or a result of an event in military service. As rationale the examiner noted that there was no standard threshold shift between the October 1968 pre-induction hearing test and the November 1970 separation hearing test. The examiner noted that thresholds were normal in the left ear at discharge. Additionally, the examiner noted that there was some evidence of left ear hearing loss prior to service, with the left ear displaying a mild high frequency hearing loss at pre-induction, and that thresholds were better at discharge. The examiner opined that this pre-existing hearing loss was not aggravated beyond normal progression in military service. 

The Veteran underwent a private audiological examination at the Auburn University Speech and Hearing Clinic in July 2017. The examiner noted that the Veteran reported communication difficulties in the following situations: face-to-face communication; outside; at a distance; direction of sound; noisy situations; in groups; in the car; on the telephone; church services; and television and radio. The Veteran's Maryland CNC Word List speech recognition score was 70 percent in the left ear. The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
30
30
70
70
80

The examiner provided the opinion that the Veteran's "hearing loss was more likely than not caused by, was a result of, or has been worsened by the military service based [on] noise exposure."  

The February 2010 and July 2017 private audiological opinions do not account for the Veteran's in-service audiograms which show hearing loss for Hensley purposes (but not VA purposes) upon the Veteran's enlistment into the service and normal hearing thresholds at discharge.  The Board will seek further VA medical professional guidance on whether the Veteran's left ear hearing loss is otherwise etiologically related to service notwithstanding normal hearing at discharge.  The issue of entitlement to an increased rating for service connected right ear hearing loss is inextricably intertwined with his claim for service connection, and so disposition is deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the February 2016 VA audiological examination report.  The record must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.  Following a review of the file, the reviewing examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hearing loss in the left ear is etiologically related to in-service combat noise exposure.  In so opining, the examiner should do the following:

(a)  Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.

(b)  Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

2.  After completing the above, the claim on appeal should be readjudicated. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




